                 Case 20-12456-JTD                Doc 612-1          Filed 11/25/20          Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                )    Chapter 11
                                                          )
    RTI HOLDING COMPANY, LLC,                             )    Case No. 20-12456 (JTD)
    et al.,1                                              )
                                                          )    (Jointly Administered)
                               Debtors.                   )
                                                          )    Objection Deadline: Dec. 9, 2020 at 4:00 p.m. (ET)
                                                          )    Hearing Date: Dec. 18, 2020 at 1:00 p.m. (ET)

    NOTICE OF DEBTORS’ MOTION FOR AN ORDER (I) APPROVING THE
  DISCLOSURE STATEMENT; (II) SCHEDULING CONFIRMATION HEARING;
           (III) APPROVING FORM AND MANNER OF NOTICE OF
       CONFIRMATION HEARING; (IV) ESTABLISHING PROCEDURES
     FOR SOLICITATION AND TABULATION OF VOTES TO ACCEPT OR
    REJECT PLAN, INCLUDING (A) APPROVING FORM AND CONTENT OF
SOLICITATION PACKAGE; (B) ESTABLISHING RECORD DATE AND APPROVING
     PROCEDURES FOR DISTRIBUTION OF SOLICITATION PACKAGES;
     (C) APPROVING FORMS OF BALLOTS; (D) ESTABLISHING VOTING
  DEADLINE FOR RECEIPT OF BALLOTS AND (E) APPROVING PROCEDURES
 FOR VOTE TABULATIONS; (V) ESTABLISHING DEADLINE AND PROCEDURES
          FOR FILING OBJECTIONS TO CONFIRMATION OF PLAN;
                   AND (VI) GRANTING RELATED RELIEF

                   PLEASE TAKE NOTICE that on November 25, 2020, the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for an

Order (I) Approving the Disclosure Statement; (II) Scheduling Confirmation Hearing; (III)



1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.



DOCS_DE:231918.1 76136/002
               Case 20-12456-JTD              Doc 612-1   Filed 11/25/20     Page 2 of 3




Approving Form and Manner of Notice of Confirmation Hearing; (IV) Establishing Procedures

for Solicitation and Tabulation of Votes to Accept or Reject Plan, Including (A) Approving Form

and Content of Solicitation Package; (B) Establishing Record Date and Approving Procedures

For Distribution of Solicitation Packages; (C) Approving Forms of Ballots; (D) Establishing

Voting Deadline for Receipt of Ballots and (E) Approving Procedures for Vote Tabulations; (V)

Establishing Deadline and Procedures for Filing Objections to Confirmation of Plan; and (VI)

Granting Related Relief (the “Motion”) with the United States Bankruptcy Court for the District

of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Motion is attached hereto.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the relief

sought in the Motion must be filed with the Bankruptcy Court on or before December 9, 2020 at

4:00 p.m. Prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve

a copy of the response or objection upon: (i) the Debtors, RTI Holding Company, LLC, 333 East

Broadway Ave., Maryville, TN 37804, Attn: Shawn Lederman, slederman@rubytuesday.com; (ii)

counsel for the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,

P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801), Attn: James E. O’Neill, Esq.,

joneill@pszjlaw.com; (iii) counsel to Goldman Sachs Specialty Lending Group, LP (as

administrative and collateral agent), Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza,

New York, NY 10006, Attn: Sean A. O’Neal, Esq., soneal@cgsh.com; (iv) proposed counsel to

the Official Committee of Unsecured Creditors, (a) Kramer Levin Naftalis & Frankel LLP, 1177

Avenue of the Americas, New York, New York 10036, Attn: Adam C. Rogoff, Esq., Robert T.

Schmidt,       Esq.,         and   Jennifer     R.   Sharret,   Esq.,      arogoff@kramerlevein.com,




DOCS_DE:231918.1 76136/002                           2
               Case 20-12456-JTD   Doc 612-1    Filed 11/25/20    Page 3 of 3




rschmidt@kramerlevin.com, and jsharret@kramerlevin.com; and (b) Cole Schotz P.C., 500

Delaware Avenue, Suite 1410, Wilmington, DE 199801, Attn: G. David Dean, Esq., Justin R.

Alberto, Esq., Andrew J. Roth-Moore, Esq., ddean@coleschotz.com, jalberto@coleschotz.com,

and aroth-moore@coleschotz.com; and (v) the Office of the United States Trustee, 844 King

Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Linda Richenderfer, Esq.,

linda.richenderfer@usdoj.gov.

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE

RELIEF REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON DECEMBER 18, 2020 AT

1:00 P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE JOHN T.

DORSEY, UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

5TH FLOOR, COURTROOM NO. 5, WILMINGTON, DELAWARE 19801.

Dated: November 25, 2020                 PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                                         /s/ James E. O’Neill
                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Malhar S. Pagay (CA Bar No. 189289)
                                         James E. O’Neill (Bar No. 4042)
                                         Victoria A. Newmark (CA Bar No. 183581)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                         Telephone: 302-652-4100
                                         Facsimile: 302-652-4400
                                         Email: rpachulski@pszjlaw.com
                                                mpagay@pszjlaw.com
                                                joneill@pszjlaw.com
                                                vnewmark@pszjlaw.com

                                         Counsel to the Debtors and Debtors in Possession


DOCS_DE:231918.1 76136/002                 3
